Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Date: March 7, 2008

Sunnyview Nursing Home & Apartments,
(CCN: 26-5715),

Decision No. CR1745

)
)
)
)
)
) Docket No. C-06-132
Petitioner, )
)
)
)
)

DECISION

Petitioner, Sunnyview Nursing Home & Apartments, violated 42 C.F.R. § 483.25.’ A
per-instance civil money penalty (PICMP) of $10,000 and the denial of payment for new
admissions (DPNA) for the period from October 1, 2005 through October 16, 2005, are
reasonable enforcement remedies.

I. Background

Petitioner, located in Trenton, Missouri, is authorized to participate in Medicare as a
skilled nursing facility (SNF) and in the Missouri Medicaid program as a nursing facility
(NF). Petitioner was subject to a survey by the Missouri Department of Health & Senior
Services (the state agency) that was completed on September 28, 2005. Surveyors
concluded that Petitioner was not in substantial compliance with program participation
requirements and that there was immediate jeopardy to resident health and safety.

' All references to the Code of Federal Regulations (C.F.R.) are to the revised
C.F.R. in effect at the time of the survey, unless otherwise indicated.
2

The state agency notified Petitioner by letter dated September 29, 2005, that Petitioner
was not in substantial compliance with participation requirements and that there was
immediate jeopardy to the health, safety, and welfare of Petitioner’s residents, specifically
with regard to Petitioner’s violation of 42 C.F.R. § 483.25 (Tag F309°). The state agency
imposed a DPNA effective October 1, 2005. The state agency advised Petitioner that it
would recommend to the Centers for Medicare & Medicaid Services (CMS) that it impose
a civil money penalty (CMP) and terminate Petitioner’s provider agreement. CMS
Exhibit (CMS Ex.) 1, at 16-19. The state agency provided Petitioner a copy of the
statement of deficiencies (CMS Form 2567 or SOD) as an enclosure to a letter dated
October 14, 2005. CMS Ex. 1, at 10-12. Petitioner was subject to a revisit survey on
October 17, 2005, that determined Petitioner returned to substantial compliance effective
that date. CMS Ex. 1, at 8; CMS Ex. 3.

CMS notified Petitioner by letter dated October 20, 2005, that based upon the violation of
42 C.F.R. § 483.25 (Tag F309) found by the September 28, 2005 survey, CMS was
imposing a PICMP of $10,000. CMS also advised Petitioner that its authority to conduct
a Nurse Aide Training and Competency Evaluation Program (NATCEP)? would be
withdrawn; the DPNA imposed by the state effective October 1, 2005, ended effective
October 17, 2005; and that Petitioner’s provider agreement would not be terminated.
CMS Ex. 1, at 5-7.

Petitioner requested a hearing by letter dated November 18, 2005. The request for
hearing was docketed as C-06-132 and assigned to me on December 23, 2005, for hearing
and decision. A Notice of Case Assignment and Prehearing Case Development Order
(Prehearing Order) was issued at my direction on December 23, 2005.

> This is a “Tag” designation as used in the State Operations Manual (SOM),
Appendix PP — Guidance to Surveyors for Long Term Care Facilities. The “Tag” refers
to the specific regulatory provision allegedly violated and CMS’s guidance to surveyors.
Although the SOM does not have the force and effect of law, the provisions of the Social
Security Act (Act) and regulations interpreting the Act clearly do have such force and
effect. State of Indiana by the Indiana Department of Public Welfare v. Sullivan, 934
F.2d 853 (7" Cir. 1991); Northwest Tissue Center v. Shalala, 1 F.3d 522 (7" Cir. 1993).
Thus, while the Secretary of Health and Human Services (Secretary) may not seek to
enforce the provisions of the SOM, he may seek to enforce the provisions of the Act or
regulations as interpreted by the SOM.

> Petitioner advised me at hearing that it had no NATCEP. Transcript (Tr.) 192-
93.
3

I convened a hearing in Kansas City, Missouri, on June 15, 2006. CMS offered CMS
exhibits 1 through 5, 9, 10, and 11. I admitted CMS exhibits | through 5 (pages 5
through 12), 9, 10 (pages | through 3, 7 through 8, 19, 29 through 52, 54 through 57, 59
through 61, and 69 through 72), and 11. Tr. 22-27. Petitioner offered, and I admitted,
Petitioner’s exhibits (P. Exs.) 1, 2, 2A, 3, 4, 4A, and 5 through 35. Tr. 19-21. Post-
hearing, Petitioner submitted P. Ex. 36 for admission to the record. P. Ex. 36 is
Petitioner’s plan of correction and it was discussed at hearing. Tr. 13-16, 18. CMS did
not object to admission and consideration of P. Ex. 36 and it is admitted.’ Petitioner also
requested post-hearing that I take administrative notice of the version of the SOM in
effect at the time of the survey; CMS did not object; and the motion is granted. CMS
called as a witness surveyor Barbara J. Barnes. Petitioner called as witnesses licensed
practical nurse Lindsay N. Porter; Director of Nurses Abigail E. Neff; and Jeanne
Rutledge, an independent consultant to long-term care facilities and agencies providing
elderly-care services. The parties submitted post-hearing briefs and post-hearing reply
briefs.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the exhibits admitted and the parties’
stipulations. Citations to exhibit numbers related to the findings of fact are in the analysis
section of this decision if not found here.

1. Resident 1 was a female, 83 years-old at the time of her death, with diagnoses
including end-stage Parkinson’s disease, a history of coronary artery disease,
ypothyroidism, hypertension, depression, arthritis, peripheral neuropathy,
diverticulosis, and urge urinary incontinence. CMS Ex. 11, at 11-12; P. Exs. 2A,
3,5, 6, 17, 32.

2. Resident 1 complained of difficulty initiating urination despite urgency, burning
with urination, and low back pain, on August 26, 2005. CMS Ex. 11, at 17; P. Ex.
1, at 2.

* Petitioner requested that all exhibits from which residents’ names and other
identifying information have not been redacted be treated as sealed. CMS did not oppose
the motion and it is granted. Tr. 29-30.
4

On August 26, 2005, Petitioner’s staff requested that Dr. H. Borhani, Resident 1’s
treating physician, order a urinalysis, and an order for urinalysis was issued during
the morning on August 26, 2005. CMS Ex. 11, at 17; P. Ex. 11, at 2.

On August 27, 2005, Resident 1 continued to have diarrhea and complained of
shaking and feeling cold with a temperature of 99 degrees Fahrenheit, which had
increased from a temperature of 96.9 degrees as recorded on August 26, 2005.
CMS Ex. 11, at 17; P. Ex. 11, at 2.

Resident 1’s temperature was recorded as 99.7 degrees at 6:30 p.m. on August 27,
2005, and she continued to have diarrhea. CMS Ex. 11, at 17; P. Ex. 11, at 2.

Resident 1 continued to have diarrhea and elevated temperature on August 28,
2005. CMS Ex. 11, at 17; P. Ex. 11, at 2.

Petitioner’s staff did not obtain a urine sample for urinalysis until 7:35 a.m. on
August 29, 2005, when it was obtained with “minimal difficulty” by catheter and it
was tea-colored. CMS Ex. 11, at 17; P. Ex. 11, at 2.

Resident 1 continued to feel badly at 9:25 a.m. on August 29, 2005, and her doctor
was called. CMS Ex. 11, at 17; P. Ex. 11, at 2.

A laboratory report dated August 29, 2005, shows that it was verified at 10:58 a.m.
on August 29, that Resident 1 had a large amount of bacteria in her urine; the
report was sent by facsimile to both Petitioner and Resident 1’s doctor; and an
antibiotic was ordered for administration to Resident 1. CMS Ex. 11, at 21; P. Ex.
16, at 2; P. Ex. 32.

At 11:00 a.m. on August 29, 2005, Resident 1’s temperature continued at 101.3
degrees, but decreased to 100 degrees by 1:30 p.m. CMS Ex. 11, at 17; P. Ex. 11,
at 2.

Resident | was noted to have a temperature of 99.8 degrees and diarrhea, and to
have been drinking a lot of Maalox from a bedside bottle; the Maalox was
removed by the evening shift on August 29, 2005. CMS Ex. 11, at 17; P. Ex. 11,
at 2.

Resident 1’s temperature was 99.6 degrees at 3:15 a.m., but had increased to 101.1
degrees at 6:00 a.m. on August 30, 2005; Resident | was noted to be complaining

of aching all over and she had difficulty swallowing medication. CMS Ex. 11, at

17; P. Ex. 11, at 2.
5

At 8:00 a.m. on August 30, 2005, Resident 1’s breathing was labored; her oxygen
saturation was only 89 percent and she was put on oxygen; her skin was dusky in
color; she was wheezing bilaterally; her heart rate was fast; the nurses were unable
to get an accurate blood pressure; Resident | was noted to have received a dose of
antibiotic for a urinary tract infection (UTI); she had blood in her stool; and she
had lower extremity swelling or edema; her doctor was notified; and she was
transported to the hospital by ambulance. CMS Ex. 11, at 17-18; P. Ex. 11, at 2-3.

Resident | was unresponsive when she arrived at the hospital on August 30, 2005;
she was described as comatose and in severe distress with a temperature of 102.7
degrees, respiration of 36, oxygen saturation of 89 percent, pulse of 109, and blood
pressure reading of 64/36; and urine extracted by Foley catheter was dark and
creamy. CMS Ex. 11, at 1-3; P. Ex. 17.

At the hospital on August 30, 2005, Resident 1 was assessed with septic shock
with coma, “most probably” due to UTI and urosepsis, or intra-abdominal
infection, mental status change and coma secondary to sepsis, renal failure,
advanced end-stage Parkinson’s disease, hypertension, a history of coronary artery
disease, hypothyroidism, gastroesophageal reflux disease, osteoarthritis, and
peripheral neuropathy. CMS Ex. 11, at 1-3; P. Ex. 17, at 2-3.

Resident | died at the hospital August 31, 2005, at 9:58 a.m. P. Exs. 11, at 3; 19.

The cause of Resident 1’s death is listed on her discharge summary as septicemia
with multi-organ failure, probably due to urosepsis rather than peritonitis; renal
failure and anuria (kidney failure); and advanced Parkinson’s disease, among other
causes. CMS Exs. 11, at 4, 6; P. Exs. 19 and 32.

The death certificate lists as the underlying cause of death “possible septicemia —
few days” and advanced end-stage Parkinson’s disease is listed as a significant
condition. CMS Ex. 11, at 81; P. Ex. 32.

B. Conclusions of Law
Petitioner timely requested a hearing and I have jurisdiction.
Petitioner violated 42 C.F.R. § 483.25.

There is a basis for the imposition of remedies.
6

4. A DPNA from October 1, 2005 through October 16, 2005, and a PICMP of
$10,000, are reasonable enforcement remedies.

C. Issues
The issues in this case are:

(1) Whether there is a basis for the imposition of an
enforcement remedy; and

(2) Whether the remedies, including a DPNA from October 1, 2005
through October 16, 2005, and a PICMP of $10,000, are reasonable.

D. Applicable Law

Petitioner is a long-term care facility participating in the federal Medicare program as a
SNF and in the state Medicaid program as a NF. The statutory and regulatory
requirements for participation by a long-term care facility are found at sections 1819 and
1919 of the Act and at 42 C.F.R. Part 483 of the regulations. Sections 1819 and 1919 of
the Act vest the Secretary with authority to impose a CMP against a long-term care
facility for failure to comply substantially with federal participation requirements.

Facilities that participate in Medicare are subject to surveys by state agencies on behalf of
CMS to determine whether the facilities are complying with federal participation
requirements. 42 C.F.R. §§ 488.10-488.28, 488.300-488.335. Pursuant to 42 C.F.R. Part
488, CMS may impose various sanctions for failure to substantially comply with
Medicare program requirements, including a PICMP or per-day CMP against a

long-term care facility. 42 C.F.R. §§ 488.406; 488.408; 488.430.

Per-day CMPs fall into one of two broad ranges of penalties. 42 C.F.R. §§ 488.408,
488.438. The upper range of CMP, from $3050 per day to $10,000 per day, is reserved
for deficiencies that constitute immediate jeopardy to a facility’s residents and, in some
circumstances, for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The
lower range of CMP, from $50 per day to $3000 per day, is reserved for deficiencies that
do not constitute immediate jeopardy, but either cause actual harm to residents, or cause
no actual harm, but have the potential for causing more than minimal harm. 42 C.F.R.

§ 488.438(a)(1)(ii). As for PICMPs, the regulations provide for a single range from
$1000 to $10,000, which could be imposed whether or not immediate jeopardy is found.
42 C.F.R. §§ 488.408(d)(1)(iv); 488.438(a)(2).
7

A long-term care facility against which CMS has determined to impose an enforcement
remedy is entitled to a hearing before an administrative law judge (ALJ). Act,

§ 1128A(c)(2); 42 C.F.R. §§ 488.408(g); 498.3(b)(13). A hearing before an ALJ is a de
novo proceeding. Anesthesiologists Affiliated, et al., DAB CR65 (1990), aff'd,
Anesthesiologists Affiliated, et al. v. Sullivan, 941 F.2d 678 (8" Cir. 1991); Emerald
Oaks, DAB No. 1800, at 11 (2001); Beechwood Sanitarium, DAB No. 1906 (2004); Cal
Turner Extended Care Pavilion, DAB No. 2030 (2006); The Residence at Salem Woods,
DAB No. 2052 (2006). A facility has a right to appeal a “certification of noncompliance
leading to an enforcement remedy.” 42 C.F.R. § 488.408(g)(1); see also 42 C.F.R.

§§ 488.330(e) and 498.3. However, the choice of remedies by CMS or the factors CMS
considered when choosing remedies are not subject to review. 42 C.F.R. § 488.408(g)(2).
A facility may only challenge the scope and severity level of noncompliance found by
CMS if a successful challenge would affect the amount of the CMP that could be
collected by CMS or impact upon the facility’s NATCEP. 42 C.F.R. §§ 498.3(b)(14) and
(d)(10)(i). CMS’s determination as to the level of noncompliance “must be upheld unless
it is clearly erroneous.” 42 C.F.R. § 498.60(c)(2). This includes CMS’s finding of
immediate jeopardy. Woodstock Care Center, DAB No. 1726, at 9, 38 (2000), aff'd,
Woodstock Care Center v. Thompson, 363 F.3d 583 (6" Cir. 2003). The Departmental
Appeals Board has long held that the net effect of the regulations is that a provider has no
right to challenge the scope and severity level assigned to a noncompliance finding,
except in the situation where that finding was the basis for an immediate jeopardy
determination. See, e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB
No. 1750 (2000). Review of a CMP by an ALJ is governed by 42 C.F.R. § 488.438(e).

When a penalty is proposed and appealed, CMS must make a prima facie case that the
facility has failed to comply substantially with federal participation requirements. “Prima
facie” means that the evidence is “[s]ufficient to establish a fact or raise a presumption
unless disproved or rebutted.” Black’s Law Dictionary 1228 (8" ed. 2004); see also,
Hillman Rehabilitation Center, DAB No. 1611, at 8 (1997), aff'd, Hillman Rehabilitation
Center v. U.S. Dept. of Health and Human Services, No. 98-3789 (D.N.J. May 13, 1999).
To prevail, a long-term care facility must overcome CMS’s showing by a preponderance
of the evidence. Batavia Nursing and Convalescent Center, DAB No. 1904 (2004);
Batavia Nursing and Convalescent Inn, DAB No. 1911 (2004); Emerald Oaks, DAB No.
1800 (2001); Cross Creek Health Care Center, DAB No. 1665 (1998); Evergreene
Nursing Care Center, DAB No. 2069, at 7-8 (2007).

E. Analysis
1. Petitioner violated 42 C.F.R. § 483.25 (Tag F309).

Pursuant to 42 C.F.R. § 483.25, Petitioner is required to provide each of its residents
necessary care and services to attain or maintain the resident’s highest practicable
physical, mental, and psychosocial well-being, in accordance with the resident’s
comprehensive assessment and plan of care. The surveyors allege in the SOD that
Petitioner violated the regulation because Petitioner’s “staff failed to obtain a physician
ordered urinalysis in a timely manner and provide prompt medical attention for one
resident (Resident #1).” P. Ex. 36, at 1. The facts pertinent to this decision are set forth
in my Findings of Fact and need not be repeated in detail here. The key facts are: on
August 26, 2005, staff recognized Resident 1’s signs and symptoms as indicating a
possible UTI; staff asked Resident 1’s primary care physician, Dr. Borhani, for an order
for a urinalysis for a suspected UTI; Dr. Borhani gave the order for a urinalysis on August
26, 2005, but Petitioner’s staff failed to obtain a urine specimen until August 29; and the
laboratory results confirmed that Resident 1 was suffering from a UTI on August 29,
2005. From the time the order for a urinalysis was requested during the morning of
August 26, 2005, to the time a urine sample was obtained and sent to the laboratory
during the morning of August 29, 2005, Petitioner’s clinical records show that Resident

*s condition worsened, whic
this case is not whether Resid
Petitioner acted reasonably to
as required by the regulation.

treatment for the UTI. Thus,

Petitioner argues that “CMS r
employed part-time by the sta’
Barnes’s testimony was objec
process and her testimony lac

l infer was due to her worsening infection. The issue in

ent | died from a UTI. The issue is whether or not

ensure that Resident 1 received necessary care and services
I conclude that Petitioner did not act reasonably to ensure

that Resident 1 received necessary care and services and, specifically, the urinalysis and

Petitioner violated the regulation.

elies on the testimony of Barbara Barnes, a surveyor

te agency, to establish its prima facie case,” but that Ms.
tionable because she had limited involvement in the survey
ed “proper foundation to support CMS’ prima facie case.”

Petitioner’s Opening Post Hearing Brief (P. Brief) at 5-6. I disagree with Petitioner that
there was no proper foundation for Ms. Barnes’s testimony. Ms. Barnes was involved in
the survey process and had knowledge of the basis for the citation of deficiency at issue.
Tr. 37-38. I note that this decision does not turn on the testimony of Ms. Barnes. Rather,
my decision is based largely upon Petitioner’s own records.
9

Petitioner does not deny that its staff failed to obtain a urine sample for three days after a
urinalysis was ordered by Resident 1’s physician. The doctor’s order raises the
presumption that the urinalysis was reasonable and necessary.’ Petitioner’s failure to
obtain the urine specimen and submit it for laboratory testing in accordance with Dr.
Borhani’s order is prima facie evidence of a violation of 42 C.F.R. § 483.25 (Tag F309),
i.e., the resident’s doctor determined that the urinalysis was a necessary service that
Petitioner then failed to deliver. Petitioner is mistaken in its arguments that CMS failed
to make a prima facie showing of a violation. Petitioner argues that CMS did not show
Resident 1 had an elevated temperature, or that the failure to obtain the urinalysis when
ordered led to septic shock and death. P. Brief at 5. Petitioner’s clinical records for
Resident 1 obtained by the surveyors and admitted as evidence clearly show that Resident
had an elevated temperature. Findings of Fact 4 through 6. Further, while the cause of
death could reflect the seriousness of the harm in this case, the cause of death is not
important to the conclusion that the regulation was violated. It is sufficient to find a
violation based on evidence in this case that a doctor’s order was issued and that the order
was not promptly fulfilled.

The issues remaining are whether or not Petitioner was in substantial compliance despite
the delay in obtaining the urinalysis and beginning treatment for the UTI; whether
Petitioner has an affirmative defense that might excuse its failure to act; and whether or
not Resident 1 suffered any harm due to the delay in receiving antibiotics. If these issues
are resolved against Petitioner, the final question is whether or not the remedy proposed
by CMS is reasonable.

Petitioner argues that Resident 1’s treating physician, Dr. Borhani (P. Ex. 32), and its
experts Dr. Boulware (P. Exs. 23 and 33) and Jeanne Rutledge (Tr. 194-231), provided
evidence that there is no established connection between the failure to obtain the
urinalysis and suspected septic shock and death of the resident. P. Brief at 5. Petitioner
argues that Dr. Boulware opined that a delay in obtaining a urine specimen had no effect
or impact on Resident 1; that any delay in obtaining the urinalysis was not the proximate
cause of the resident’s deterioration; that Resident 1 was appropriately monitored,
assessed, and treated from August 25, 2005 to August 30, 2005; that Petitioner was in
substantial compliance with the regulation; that any identified deficiency posed no greater

* | do not find credible or persuasive Petitioner’s argument, based upon the
testimony of Jeanne Rutledge, that the urinalysis was unnecessary based upon her
interpretation of CMS or Centers for Disease Control (CDC) policy statements. P. Brief
at 5. I find more persuasive that Petitioner’s staff identified Resident 1’s signs and
symptoms; that Resident 1’s treating physician ordered a urinalysis based upon staff’s
request; and that the delayed urinalysis confirmed the resident had been suffering the
effects of a UTI for at least three days.
10

risk to Resident | than the potential for minimal harm; that the cited deficient practice did
not pose immediate jeopardy; that Resident 1 received nursing care consistent with
acceptable nursing practice; and that the delay in obtaining a urinalysis did not contribute
to the resident’s decline or death. P. Brief at 8-9. Petitioner argues that Jeanne Rutledge
testified that Resident 1’s signs and symptoms did not meet the criteria established by
CMS or the CDC for when a facility should suspect and treat a UTI. P. Brief at 5.
Petitioner argues that Dr. Borhani opined that it was not possible to determine to a
reasonable degree of medical certainty that Resident 1’s decline and death were due to
septic shock rather than another cause. P. Brief at 8. Petitioner’s briefing evinces the
hope that I will find a defense among the hodgepodge of opinions provided.

The problem for Petitioner is that its arguments and the testimony of its experts do not
address objective medical evidence that Resident 1’s urine was finally tested on August
29, 2005, and it was confirmed that Resident 1 had a UTI. CMS Ex. 11, at 26; P. Ex. 32,
at 2. The laboratory test result is unrebutted. There is no dispute that on August 29,
2005, Dr. Borhani ordered an antibiotic “covering both pathogens isolated from her
(Resident 1’s) bladder... .” P. Ex. 32, at 2. According to Dr. Borhani, the urinalysis
done at the hospital showed that the amount of bacteria in Resident 1’s urine was less
than that found as a result of a prior test. P. Ex. 32, at 2. However, Dr. Borhani stated in
his affidavit that the resident still had an infection when she arrived at the emergency
room and that she was administered Vancomycin and Levaquin, both of which are
antibiotics. P. Ex. 32, at 2. Thus, there is no question that Petitioner’s staff was correct
on August 26, 2005, when it requested an order for a urinalysis to confirm whether or not
Resident | had a UTI. There is no question that Dr. Borhani correctly determined
laboratory testing of the resident’s urine was reasonable and necessary and that ordering
the urinalysis was a correct medical judgment.

Petitioner fails to adequately address the delay in obtaining the urine sample for testing
once ordered by Dr. Borhani, or to show the delay in obtaining the urine and urinalysis
and the resulting delay in treatment for the UTI, was reasonable or excusable. The
opinion of Jeanne Rutledge that CMS or CDC criteria for identifying a UTI were not met
in this case, even if her opinion is correct, offers no defense in this case. Petitioner’s staff
correctly identified signs and symptoms of a UTI. Contrary to Petitioner’s position, Ms.
Rutledge testified that no more than 24 hours should have passed without a clean catch of
urine before staff contacted Dr. Borhani to request an order to obtain a urine sample by
catheter. Tr. 227. Dr. Borhani does not suggest in his affidavit that the delay in obtaining
11

the urine specimen was acceptable to him or consistent with standard practice. P. Ex. 32.
Nowhere in his lengthy affidavit does Dr. Boulware opine that the three-day delay in
obtaining the urinalysis was acceptable. P. Ex. 33.°

Although the weight of the expert testimony is that it is not possible to decide with
certainty the cause of death, there is no question that Resident | suffered harm by the
delay in complying with Dr. Borhani’s order and the resulting delay in treatment. My
Findings of Fact 2 through 6, and 8, show that Resident 1 was in discomfort between
August 26 and 29, 2005. Findings of Fact 10 through 14 show that Resident 1 continued
to suffer discomfort until her death. Petitioner has not shown that Resident 1’s
discomfort was not attributable, at least in part, to the UTI, or that the UTI was not more
severe due to the delayed diagnosis and treatment with antibiotics. Dr. Boulware’s
opinions that might be construed to the contrary are simply not credible. Accordingly, I
conclude that Resident 1 suffered actual harm due to Petitioner’s failure to deliver
necessary care and services. Furthermore, Petitioner has not presented credible evidence
that an untreated UTI in a resident in a SNF or NF is unlikely to cause serious injury,
harm, impairment, or death of a resident. Thus, CMS’s conclusion that the deficiency
posed immediate jeopardy has not been shown to be clearly erroneous.’

° Dr. Boulware’s affidavit demonstrates the danger of offering an expert opinion
without the opportunity for cross-examination or examination by the ALJ, to establish the
foundation for the opinions or to test their validity. Dr. Boulware opines favorably to
Petitioner that the delay in obtaining the urinalysis probably did not harm Resident 1.
However, several of his opinions could be read to support a conclusion that Resident |
was deprived of necessary care and services because Petitioner’s staff failed to identify
signs and symptoms of a gastrointestinal infection, e.g., P. Ex. 33, at 9, para. 41, 42; at 10,
para. 43, 45; at 11, para. 48, which include Dr. Boulware’s opinion that sepsis was due to,
or indicated by, Resident 1’s continuing diarrhea, but Dr. Borhani was not aware of the
diarrhea present prior to August 26, because staff had not consulted with him regarding
the diarrhea. CMS did not give Petitioner prior notice of such a basis for finding a
regulatory violation. I conclude that the delay in obtaining the urinalysis and the resulting
delay in treatment of confirmed UTI constitute a deprivation of necessary care and
services and a violation of 42 C.F.R. § 483.25. Therefore, I conclude it unnecessary to
reopen the record to further develop the record to establish more grounds for finding
regulatory violations. 42 C.F.R. § 498.56.

7 Petitioner had no NATCEP and the proposed remedy is a PICMP and DPNA.
Therefore, whether or not the deficiency posed immediate jeopardy is not at issue.
12

Petitioner also argues that it would be denied due process if I found it responsible for
CMS’s allegations first raised at hearing and which were not included in the SOD. If not
clear from the foregoing analysis, my decision is limited to the allegations originally
made by the surveyors as set forth in the SOD, at P. Ex. 36, at 1. Accordingly,
Petitioner’s due process concern is unfounded.

2. The DPNA and PICMP imposed in this case are reasonable.

I have concluded that Petitioner violated 42 C.F.R. § 483.25. Hence, there is a basis for
the imposition of an enforcement remedy and I must consider the reasonableness of the
remedies imposed by CMS.

If a facility is not in substantial compliance with program requirements, CMS has the
authority to impose one or more of the enforcement remedies listed in 42 C.F.R.

§ 488.406, including a DPNA and a CMP. CMS may impose a CMP for the number of
days that the facility is not in compliance or for each instance that a facility is not in
substantial compliance. 42 C.F.R. § 488.430(a). In this case CMS chose to impose a
PICMP. CMS is authorized to impose a PICMP from $1000 to $10,000. Unlike a
per-day CMP, a finding of immediate jeopardy is not required to impose the maximum
PICMP.

In determining whether the amount of the CMP is reasonable, the following factors
specified at 42 C.F.R. § 488.438(f) must be considered: (1) the facility’s history of
non-compliance, including repeated deficiencies; (2) the facility’s financial condition; (3)
the seriousness of the deficiencies as set forth at 42 C.F.R. § 488.404; and (4) the
facility’s degree of culpability.

I have received no evidence of prior noncompliance and Petitioner has not offered any
evidence showing an inability to pay. The key considerations in this case are the
seriousness of the deficiency and Petitioner’s culpability. The evidence shows, and I
have found, that Resident | suffered actual harm. Although the evidence is not
conclusive that Resident 1’s decline and death was due to sepsis from an untreated UTI,
the untreated UTI was clearly a contributing factor. Dr. Boulware’s and Dr. Borhani’s
affidavits, evidence offered by Petitioner, show that Resident 1 suffered from multiple
problems, all of which potentially contributed to her death, but none of which Petitioner’s
staff specifically addressed with Dr. Borhani. Petitioner is culpable in the resident’s
suffering, if not her death. Petitioner offers no credible explanation for why three days
passed without obtaining a urine specimen so that Resident 1 could be administered
antibiotics.
Ill. Conclusions

For the foregoing reasons, I conclude that Petitioner violated 42 C.F.R. § 483.25. I
further conclude that the remedies of a DPNA from October 1, 2005 through October 16,
2005, and a PICMP of $10,000, are reasonable.

/s/
Keith W. Sickendick
Administrative Law Judge
